DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/26/22 has been entered.  Claims 1, 3, 8 and 11 are amended.  Claims 21- 22 are added.  Claims 1- 22 are being addressed by this Action.
Response to Arguments
Applicant’s amendment to claims 3 and 8 have obviated the claim objections made in the Non-Final Office Action, mailed 4/27/22.  As such, the claim objections made in the Non-Final Office Action, mailed 4/27/22 are withdrawn.
Applicant’s arguments, see p. 9 of applicant’s Remarks, filed 7/26/22, with respect to the rejection(s) of claim(s) 1, 3- 8, 11- 16 and 18- 19 under 35 U.S.C. § 102(a)(1) as being anticipated by Ferguson have been fully considered and are persuasive because Ferguson does not explicitly disclose the newly added limitation regarding wherein the first splice has a first splice entrance and a first splice exit and the second splice has a second splice entrance and a second splice exit, wherein the first splice entrance and first splice exit are different from the second splice entrance and the second splice exit, respectively; a first free end of the first limb extending through the second splice, forming a first loop with a diameter; a second free end of the second limb extending through the first splice, forming a second loop with a diameter.  
It is noted that Ferguson teaches splices in three locations (A, B, C) (See Fig. 1) (P. [0017]) and that it is the splice at position (C) (P. [0019] - - trap section 20 is a double trap 20) that is utilized in forming the loops (See Figs. 4- 5).  Since double trap 20 does not have distinct splice entrances and splice exits for each free end, Ferguson does not explicitly teach the newly added claim limitations.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Denham et al. (US Pub. No. 2008/0312689 A1).  It is noted that applicant’s arguments regarding Ferguson are directed to distinct splice entrances and splice exits for each free end feature, for which the newly added reference Denham is relied upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11- 13 and 21- 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denham et al. (US Pub. No. 2008/0312689 A1).  Denham is cited in the Non-Final Office Action, mailed 4/27/22.

    PNG
    media_image1.png
    546
    909
    media_image1.png
    Greyscale

Regarding claim 1, Denham discloses a fixation device, comprising:
a strand of suture (22) (Figs. 1- 27, 29A- 32B) comprising a first limb (L1) and a second limb (L2) with a midpoint (M) therebetween (See Annotated Fig. 25);
a first splice (S1) positioned in the first limb (L1) and a second splice (S2) positioned in the second limb (L2), wherein the first splice (S1) has a first splice entrance (S1 Entrance) and a first splice exit (S1 Exit) and the second splice (S2) has a second splice entrance (S2 Entrance) and a second splice exit (S2 Exit), wherein the first splice entrance (S1 Entrance) and first splice exit (S1 Exit) are different from the second splice entrance (S2 Entrance) and the second splice exit (S2 Exit), respectively (See Annotated Fig. 25);
a first free end of the first limb (24) (Figs. 1- 27, 29A- 32B) extending through the second splice (S2), forming a first loop (46) (Figs. 2A- 2B, 4A-12E, 25- 27, 30A- 30B) with a diameter (P. [0057] - - the first and second free ends of the suture are fed multiple times through splices defined within longitudinal passage 30 of the suture to form adjustable loops 46);
a second free end of the second limb (26) (Figs. 1- 27, 29A- 32B) extending through the first splice (S1), forming a second loop (46’) (Figs. 2A- 2B, 4A-12E, 25- 27, 30A- 30B) with a diameter (See Annotated Fig. 25) (P. [0057] - - the first and second free ends of the suture are fed multiple times through splices defined within longitudinal passage 30 of the suture to form adjustable loops 46); and
wherein tensioning the first free end (24) in a first direction (D1) away from the midpoint (M) reduces the diameter of the first loop (46) and tensioning the second free end (26) in a second direction (D2) away from the midpoint (M) reduces the diameter of the second loop (46’) (Ps. [0033], [0037], [0057] - -  bow-tie construction forming loops 46, 46’ which can be reduced in size upon applying tension to the first and second ends 24 and 26 of the suture 22).
Regarding claim 8, Denham further discloses wherein the strand of suture (22) is composed of at least one of the following: biocompatible filament and woven material (Ps. [0032], [0046] - - braided suture 22 formed of fibers made of a biocompatible material; fibers are considered filaments).
Regarding claim 11, Denham discloses a method for suspending a tensioned object in a bone tunnel (Abstract), comprising the steps of:
providing a strand of suture (22) (Figs. 1- 27, 29A- 32B) having a first limb (L1) and a second limb (L2) with a midpoint (M) therebetween (See Annotated Fig. 25);
creating a first splice (S1) in the first limb (L1) and a second splice (S2) in the second limb (L2), wherein the first splice (S1) has a first splice entrance (S1 Entrance) and a first splice exit (S1 Exit) and the second splice (S2) has a second splice entrance (S2 Entrance) and a second splice exit (S2 Exit), wherein the first splice entrance (S1 Entrance) and first splice exit (S1 Exit) are different from the second splice entrance (S2 Entrance) and the second splice exit (S2 Exit), respectively;
passing a first free end of the first limb (24) (Figs. 1- 27, 29A- 32B) through the second splice (S2), forming a first loop (46) (Figs. 2A- 2B, 4A-12E, 25- 27, 30A- 30B) with a diameter (P. [0057] - - the first and second free ends of the suture are fed multiple times through splices defined within longitudinal passage 30 of the suture to form adjustable loops 46); and
passing a second free end of the second limb (26) (Figs. 1- 27, 29A- 32B) through the first splice (S1), forming a second loop (46’) (Figs. 2A- 2B, 4A-12E, 25- 27, 30A- 30B) with a diameter (See Annotated Fig. 25) (Ps. [0033]- [0034], [0057] - - referring generally to Fig. 3, describing the bow-tie construction generally; the first and second free ends of the suture are fed multiple times through splices defined within longitudinal passage 30 of the suture to form adjustable loops 46).
Regarding claim 12, Denham further discloses further comprising the step of tensioning the first free end of the first limb (24) in a first direction (D1) away from the midpoint (M) to reduce the diameter of the first loop (46) (See Annotated Fig. 25) (Ps. [0033], [0037], [0057] - -  bow-tie construction forming loops 46, 46’ which can be reduced in size upon applying tension to the first and second ends 24 and 26 of the suture 22).
Regarding claim 13, Denham further discloses further comprising the step of tensioning the second free end of the second limb (26) in a second direction (D2) away from the midpoint (M) to reduce the diameter of the second loop (46’) (See Annotated Fig. 25) (Ps. [0033], [0037], [0057] - -  bow-tie construction forming loops 46, 46’ which can be reduced in size upon applying tension to the first and second ends 24 and 26 of the suture 22).
Regarding claim 21, Denham further discloses wherein the midpoint (M) is positioned between the first splice (S1) and the second splice (S2) (See Annotated Fig. 25).
Regarding claim 22, Denham further discloses wherein the midpoint (M) is positioned between the first splice (S1) and the second splice (S2) (See Annotated Fig. 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denham et al. (US Pub. No. 2008/0312689 A1).  
Regarding claim 3, Denham discloses the apparatus of claim 1, Denham further encompassing or making obvious further comprising a button (60) (Figs. 12A- 12E) having the first and second limbs (L1, L2) of the strand of suture (22) woven therethrough (See Fig. 12A) (Ps. [0041], [0057] - - the Fig. 25 embodiment is an alternate suture construction than used in Fig. 12A).  It would be in the purview of a person having ordinary skill in the art to use alternate construction suture constructions of suture 22 forming adjustable loops 46, 46’ shown in Fig. 25 with the button (60) in Fig. 12A since it is equally as applicable to use with fixation member 60 in ACL repair and have yielded the predictable result of supporting ACL 64 within the bone tunnel (P. [0041]). 
Regarding claims 9- 10, Denham discloses the apparatus of claim 1, Denham further encompassing or making obvious wherein the diameter of the first loop (46) can be increased by pulling on the first limb (L1) at the midpoint (M) in a direction opposite the first direction (OD1) and wherein the diameter of the second loop (46’) can be increased by pulling on the second limb (L2) at the midpoint (M) in a direction opposite the second direction (OD2) (See Annotated Fig. 25) (P. [0033]).   While the longitudinal passages of the splices resist relative movement of the free ends 24, 26, a person having ordinary skill in the art would recognize that some slippage that loosens the bow-tie configuration is contemplated and that it would have been within the purview of a person of ordinary skill to understand that pulling at the limbs in the opposite directions OD1, OD2 would predictably increase the diameters of loops 46, 46’.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denham et al. (US Pub. No. 2008/0312689 A1) as applied to claim 3 above, and further in view of Thornes et al. (US Pat. No. 9,005,245 B2).
Regarding claim 5, Denham encompasses or makes obvious the apparatus of claim 3, but Denham does not disclose
(claim 5) two apertures as claimed.
However, Thornes teaches a button (102) (Figs. 4- 9(a)) used in an ACL joint fixation procedure in the same field of endeavor (Title, Abstract)
(claim 5) further comprising a first aperture (114) (Fig. 9a) and an adjacent, second aperture (116) (Fig. 9a) positioned through the button (102) (Col. 3, l. 48- 54; Col. 5, l. 31- 34 - - traction suture 102a are passed through the first and second apertures 114, 116 as a part of the ACL joint fixation procedure as shown in Fig. 4).
The button (102) having two apertures taught by Thornes performs the same function of providing passage for a suture construct (Thornes - - Col. 3, l. 48- 54; Col. 5, l. 31- 34) as the member (60) having an eyelet disclosed by Denham (Denham - - P. [0041]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (button (102) having two apertures) for another (member (60) having an eyelet), since the substitution would have yielded predictable results, namely, providing passage for a suture construct.  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Allowable Subject Matter
Claims 2, 4, 6- 7 and 14- 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising a locking suture passing through the first splice and the second splice.  See Reasons for Allowance below.
Regarding claim 4, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the first and second free ends extend proximally from the button and the first and second loops extend distally from the button.
Regarding claim 6, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the first limb extends distally through the first aperture and the second limb extends distally through the second aperture.
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising the steps of: passing the first free end of the first limb through an object prior to the step of passing the first free end through the second splice; and 3 14614628.1 7/26/2022Application Serial No. 16/447580Response Dated July 26, 2022passing the second free end of the second limb through the object prior to the step of passing the second free end through the first splice. 
Regarding claim 18, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising the steps of: providing an elongated member having a first aperture and an adjacent, second aperture; and passing the first limb through the first aperture and the second limb through the second aperture.
Cited prior art reference Denham et al. (US Pub. No. 2008/0312689 A1) discloses a member 60 for coupling the suture construct 20, but does not disclose a first aperture and an adjacent second aperture, nor does Denham disclose passing the first free end of the first limb through an object (member 60) prior to the step of passing the first free end through the second splice.  Since Denham disclose passing the fully constructed suture construct through the one aperture (See Fig. 12A) (P. [0041]), there is no teaching or suggestion, alone or in combination, of coupling the member 60 to the suture construct while forming the suture construct.

Reasons for Allowance
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a locking suture passing through the first splice and the second splice.
Cited prior art reference, Ferguson et al. (US Pub. No. 2017/0360437 A1), teaches a tri-lock adjustable button loop suture assembly and method of performing a tendon replacement, but Ferguson does not teach or suggest, alone or in combination, a locking suture passing through the first splice and the second splice of the suture assembly given the three traps (20, 30, 32) that Ferguson utilizes for locking the loops 26 (See Fig. 6) (P. [0021]).  
Spenciner (US Pub. No. 2019/0321182 A1) teaches a button loop suture assembly and method of performing a tendon replacement including a sacrificial suture loop (232) can be configured to have a lower load-bearing capacity than the repair filament 220 so that the sacrificial loop 232 proactively breaks in response to an applied load of a tissue graft exceeding a threshold that does not break the repair loop 222 or button 210 (Figs. 4A- 4B) (P. [0050]), but Spenciner does not teach or suggest, alone or in combination, a locking suture passing through the first splice and the second splice of the suture assembly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771